                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                           4:18-CR-3088

vs.
                                                           ORDER
JOHN GLIDDEN,

*                  Defendant.

      The Court has before it a request from NET News (filing 739) for a copy
of an exhibit published to the jury during these ongoing trial proceedings.
      It is not, however, the Court's practice to provide third parties with
copies of trial evidence. The First Amendment, of course, protects the rights of
the press and public to attend criminal trials. Richmond Newspapers, Inc. v.
Virginia, 448 U.S. 555, 580 (1980). But the First Amendment grants the press
no right to information about a trial superior to that of the general public.


      Once beyond the confines of the courthouse, a news-gathering
      agency may publicize, within wide limits, what its representatives
      have heard and seen in the courtroom. But the line is drawn at the
      courthouse door; and within, a reporter's constitutional rights are
      no greater than those of any other member of the public.


Nixon v. Warner Commc'ns, Inc., 435 U.S. 589, 609-10 (1978) (quoting Estes v.
Texas, 381 U.S. 532, 589 (1965) (Harlan, J., concurring)). Copies of evidence to
which the public has not had physical access need not be provided. See id. at
609; see also United States v. McDougal, 103 F.3d 651, 659 (8th Cir. 1996).
      No one has been turned away from this proceeding, and everyone in the
courtroom has been free to hear the evidence as it was presented and report on
what was said. And as a practical matter, the Court only has one copy of the
requested exhibit—and it's the copy that's been admitted into evidence and
must be kept securely until provided to the jury.
      The press is, of course, free to ask the United States for any materials
which the government is willing to provide—and, if the Court's permission is
required for the government to disseminate information that it is willing to
provide, the Court would consider that request from the government in due
course, after the case is submitted and the jury concludes in a verdict. But the
request the Court has before it now (filing 739) is, respectfully, denied.


      IT IS SO ORDERED.


      Dated this 14th day of November, 2019.

                                            BY THE COURT:



                                            John M. Gerrard
                                            Chief United States District Judge




                                      -2-
